Citation Nr: 0024101	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  96-25 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a disability rating greater than 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel

INTRODUCTION

The veteran had active duty from September 1966 to September 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

In October 1998, the Board issued a decision which denied 
entitlement to a disability rating greater than 50 percent 
for PTSD.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court").  In June 1999, pursuant to 
a joint motion from the parties, the Court vacated the 
Board's decision and remanded the matter to the Board for 
further consideration.  


REMAND

The veteran seeks a disability rating greater than 50 percent 
for his service-connected PTSD.  When a claimant is awarded 
service connection for a disability and subsequently appeals 
the RO's initial assignment of a rating for that disability, 
the claim continues to be well grounded as long as the rating 
schedule provides for a higher rating and the claim remains 
open.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
Accordingly, the Board finds that the claim for an increased 
rating is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  

When there is a well grounded claim, VA has a duty to assist 
the veteran in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464, 1469 
(1997).  This duty includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  

Review of the September 1996 VA examination reveals 
deficiencies that warrant a remand for a new examination.  
First, the VA examiner failed to provide a complete multi-
axial assessment by omitting the Global Assessment of 
Functioning (GAF) Scale.  The GAF scale is used to evaluate 
psychological, social, and occupational functioning, all of 
which are critical issues when determining a disability 
rating for any psychiatric disorder.  See Diagnostic and 
Statistical Manual of Mental Disorders, American Psychiatric 
Association (4th ed. 1994).  Second, although the veteran has 
a documented history of alcohol and drug abuse, the VA 
examiner did not address the possible secondary relationship 
between the PTSD and substance abuse.  The veteran may be 
entitled to secondary service connection for disability due 
to abuse of alcohol or drugs, although compensation is not 
payable for such disability.  Barela v. West, 11 Vet. App. 
280, 282-83 (1998).  See 38 U.S.C.A. §§ 1110, 1131 (stating 
that "no compensation shall be paid if the disability is a 
result of the veteran's . . . abuse of alcohol or drugs").  
If an examination report does not contain sufficient detail, 
it must be returned as inadequate for rating purposes.  
38 C.F.R. § 4.2.  The Board is prohibited from relying on its 
own unsubstantiated medical judgment in the resolution of 
claims.  See Crowe v. Brown, 7 Vet. App. 238 (1995); Austin 
v. Brown, 6 Vet. App. 547 (1994); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991). 

The Board observes that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Therefore, on remand, the RO should consider 
whether staged ratings are applicable in this case.    

Finally, the Board notes that, in its September 1997 
supplemental statement of the case, the RO indicated that it 
had considered and found no basis for an extra-schedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1).  However, the 
RO merely recited the regulatory standards for an extra-
schedular evaluation and did not discuss any evidence of 
record concerning the veteran's employability or history of 
hospitalizations.  When readjudicating the matter on remand, 
the RO should take care to adequately address this issue.    
  
Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of his service-connected PTSD.  
All indicated tests and studies should be 
performed as deemed necessary by the 
psychiatrist.  The claims folder must be 
made available to the examiner for review 
prior to the examination.  In the 
examination report, the psychiatrist 
should describe in detail the 
symptomatology associated with the 
veteran's PTSD and provide a complete 
multi-axial assessment, including a GAF 
Scale.  In addition, after completing the 
examination and reviewing the claims 
folder, the examiner is asked to offer an 
opinion as to whether the veteran's 
history of drug and alcohol abuse is 
proximately due to or the result of, or 
is aggravated by, his service-connected 
PTSD.  If the examiner is unable to offer 
the requested opinion, the report should 
so state.  Any opinion provided should 
include a complete rationale.  

2.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.   

3.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to a 
disability rating greater than 50 percent 
for PTSD.  If the disposition remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


